Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,707,857. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
16/921,552
US Patent 10,707,857
Claim 1:
A device comprising: a capacitor having first and second terminals; a first switch; a second switch coupled to the second terminal; a first multiplier coupled between the first and second terminals; a second multiplier coupled between the first and second terminals; and a buffer having an input terminal and an output terminal, the first switch coupled between the output terminal and the first terminal.
Claim 1:
A device comprising: a first switch adapted to be coupled to a first node; a second switch adapted to be coupled to a second node; a capacitor including a first terminal and a second terminal, wherein the first terminal is coupled the first switch, and wherein the second terminal is coupled to the second switch; a first multiplier coupled to the first terminal and to the second terminal, wherein the first multiplier is adapted to be coupled to at least a third node and a fourth node; a second multiplier coupled to the first terminal and to the second terminal; and a buffer including an input terminal and an output terminal, the output terminal coupled to first switch, and the input terminal adapted to be coupled the first node.
Claim 2:
The device of claim 1, further comprising a voltage divider coupled to the input terminal.
Claim 2:
The device of claim 1, wherein the input terminal is coupled to a fifth node of a voltage divider, and wherein the voltage divider is adapted to be coupled to the first node.
Claim 3:
The device of claim 1, wherein the input terminal is a first input terminal, the output terminal is a first output terminal, and the device further comprises: a second buffer having a second input terminal and a second output terminal, the second switch coupled between the second output terminal and the second terminal of the capacitor; and a voltage divider having first and second outputs, the first output coupled to the first input terminal, and the second output coupled to the second input terminal.
Claim 3:
The device of claim 1, further including a second buffer, wherein the second buffer includes a second input terminal and a second output terminal, wherein the second output terminal is coupled to the second switch, and wherein the second input terminal is adapted to be coupled the first node.
Claim 4:
The device of claim 1, wherein the first multiplier is adapted to be coupled to at least one trigger, and the first multiplier is configured to adjust a multiplication ratio of the first multiplier responsive to the trigger.
Claim 4:
The device of claim 1, wherein the first multiplier is adapted to be coupled to at least one trigger, and wherein the trigger is to adjust a multiplication ratio of the first multiplier.
Claim 5:
The device of claim 1, wherein the first terminal is configured to be charged to a first threshold, and the second terminal is configured to be charged to a second threshold.
Claim 5:
The device of claim 1, wherein the first terminal is adapted to be charged to a first threshold and wherein the second terminal is adapted to be charged to a second threshold.
Claim 6:
The device of claim 5, wherein the second terminal is configured to discharge to the first threshold.
Claim 6:
The device of claim 5, wherein the second terminal is adapted to discharge to the first threshold.
Claim 7:
The device of claim 1, wherein the first multiplier includes current mirrors configured to adjust a multiplication ratio of the first multiplier by generating a current gain.
Claim 7:
The device of claim 1, wherein the first multiplier includes a plurality of current mirrors, and wherein the plurality of current mirrors are to generate a first current gain to adjust a multiplication ratio of the first multiplier.
Claim 8:
A system, comprising: a first capacitor having first and second terminals; a first stage coupled to the first terminal; a second stage coupled to the second terminal, the second stage including a converter, the converter including a second capacitor, the converter configured to convert an analog signal to a digital signal, and the converter configured to reduce a settling time of converting the analog signal to the digital signal by: charging the second capacitor; responsive to the second capacitor reaching a first voltage threshold, adjusting a multiplier ratio of the converter to a first ratio; and responsive to the second capacitor reaching a second voltage threshold, adjusting the multiplier ratio to a second ratio; and the second stage configured to transmit the digital signal to the first stage via the first capacitor.
Claim 8:
A system to improve switching conditions, the system comprising: a first capacitor; a first stage coupled to the first capacitor; a second stage coupled to the first capacitor, wherein the second stage includes a converter to reduce settling time when converting an analog signal to a digital signal by: charging a first terminal of a second capacitor to a first voltage and charging a second terminal of the second capacitor to a second voltage; in response to a first voltage threshold satisfied, adjusting a multiplier to a first ratio; and in response to a second voltage threshold satisfied, adjusting the multiplier to a second ratio; and the converter to transmit the digital signal to the first stage via the first capacitor.
Claim 9:
The system of claim 8, further comprising a temperature sensor coupled to the second stage, the temperature sensor configured to provide the analog signal.
Claim 9:
The system of claim 8, further including a temperature sensor coupled to the second stage, wherein the temperature sensor is to provide the analog signal.
Claim 10:
The system of claim 8, wherein the first ratio corresponds to a first slew rate of the second capacitor, and the second ratio corresponds to a second slew rate of the second capacitor.
Claim 10:
The system of claim 8, wherein the first ratio corresponds to a first slew rate of the second capacitor, wherein the second ratio corresponds to a second slew rate of the second capacitor.
Claim 11:
The system of claim 8, wherein the first capacitor is configured to capacitively isolate the first stage from the second stage.
Claim 11:
The system of claim 8, wherein the first capacitor is to capacitively isolate the first stage from the second stage.
Claim 12:
The system of claim 8, wherein the second stage is coupled to a silicon carbide transistor.
Claim 12:
The system of claim 8, wherein the second stage is coupled to a silicon carbide transistor.
Claim 13:
The system of claim 12, wherein the first stage is coupled to a controller, and the controller is configured to adjust a switching speed of the silicon carbide transistor responsive to the digital signal.
Claim 13:
The system of claim 12, wherein the first stage is coupled to a controller, and wherein the controller is to adjust a switching speed of the silicon carbide transistor in response to the digital signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN W POOS/Primary Examiner, Art Unit 2896